Citation Nr: 1724546	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-24 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded the above claim, as well as claims for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), hypertension, and chronic kidney disease for further development in February 2016.  The RO granted service connection for PTSD in a May 2016 rating decision, and the Veteran did not express disagreement with that decision.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  In a September 2016 decision, the Board denied the remaining service connection claims and again remanded the above claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing acuity has been, at worst, Level I in his right ear and Level I in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining VA examinations.  In response to the most recent supplemental statement of the case, the Veteran contended that he was entitled to a compensable evaluation for his hearing loss disability because his private treatment providers did not afford him the opportunity to have an audiological evaluation using the Maryland CNC test and because his VA treatment provider had fitted him with a hearing aid.  See December 2016 written statement.  In a May 2017 written appellate brief in support of the Veteran's submission, his representative indicated that an additional VA examination would be appropriate if VA determined that the private evaluations were inadequate to properly adjudicate his claim.  The Board notes that the Veteran was provided an adequate VA examination in November 2016 in response to the Board's most recent remand; both the VA and private treatment records referenced by the Veteran are dated before this VA examination and were already considered by the Agency of Original Jurisdiction.   See, e.g., October 2012 VA treatment record (hearing aid fitting).  Therefore, there is adequate medical evidence to make a determination in this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected bilateral hearing loss.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Based on the audiological testing results in this case, the exceptional hearing loss provisions are not for application.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a compensable evaluation is not warranted for bilateral hearing loss.

Initially, the Board acknowledges the audiological evaluation reports in the private treatment records from Kaiser Permanente (January 21, 2011, January 24, 2011, December 2011, December 2013), and Newport Audiology Centers (January 2012), as well as the September 2012 VA audiological evaluation; however, these reports are not adequate for rating purposes.

Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 

The January 21, 2011, and December 2013 Kaiser Permanente reports do not contain a controlled speech discrimination test, do not have test results at 3000 Hertz, and were conducted by medical assistants as part of medical screening.  The January 24, 2011, Kaiser Permanente report shows that the NU-6 word list was used, rather than the Maryland CNC test.  In response to the Board's request for clarification, a representative from this treatment provider indicated that the NU-6 or W-22 word list was used in 2011, unless the Maryland CNC test was requested by the Veteran.  See September 2016 report of general information.

In response to the Board's request for clarification, the audiologist from Connect Hearing (formally Newport Audiology Centers) indicated that the PBK protocol, not the Maryland CNC test, was used in the January 2012 audiological evaluation.  See November 2016 report of general information.

The September 2012 VA evaluation shows that word recognition testing was conducted with amplified speech, and 38 C.F.R. § 4.85(a) requires that testing be conducted based on hearing without amplification.

The December 2011 Kaiser Permanente report (identified as a January 2011 report in the prior remands based on a notation in that record) does show that both the Maryland CNC and the NU-6 tests were used, and the percentages for the word recognition testing that the Board found to be unclear on the actual test were clarified in the subsequently obtained treatment records from the same date.  Nevertheless, this evaluation, as well as the September 2012 VA evaluation, are also inadequate for rating purposes because the reports show only one intensity level, with the results for both ears being under 92 percent.  When speech discrimination is 92 percent or less, a performance intensity function must be obtained.  See, e.g., October 2011 and November 2016 VA examination reports (instructions for when such testing is required and results of testing conducted); http://www.benefits.va.gov/PREDISCHARGE/DOCS/disexm05.pdf. In other words, these evaluations were not conducted in compliance with the VA protocol for evaluating service-connected hearing loss.  In addition, while the percentages in each ear for word recognition in the December 2011 and September 2012 reports are noticeably lower than those reported on the VA examinations, the impression at the end of the December 2011 report was that word recognition was within normal limits at conversational levels in both ears, suggesting that the ultimate findings in that report as to word recognition are consistent with the findings in the VA examinations conducted two months prior and more recently (i.e., several years later, close in time to this decision).  Moreover, the September 2012 report indicates that test reliability was only fair.

Based on the foregoing, the Board is not able to consider these private and VA audiological evaluations.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  Nevertheless, the Veteran was afforded a more recent VA examination in November 2016 using the proper testing to ascertain the current severity of his service-connected hearing loss, and that examination yielded similar results to those of the October 2011 VA examination, as discussed below.

During the October 2011 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
40
34
LEFT
20
30
35
40
31

The Veteran's speech recognition was 96 percent in the right ear and 92 percent in the left ear, and modified performance intensity function testing was conducted based on the findings in the left ear.  These audiometric findings equate to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

During the November 2016 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
50
55
39
LEFT
15
30
35
35
29

The Veteran's speech recognition was 94 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, none of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Board has considered the Veteran's statements regarding his diminished hearing, including his difficulties in hearing when working, at home, and while driving, as well as the VA treatment records showing that he has been issued hearing aids.  See, e.g., October 2012 VA treatment record (hearing aids issued); December 2013 Kaiser Permanente private treatment record (reports having hearing aids through VA but admits not wearing them); November 2016 VA examination report.  Nevertheless, the assigned noncompensable evaluation is consistent with the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed.  Lendenmann, supra.

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


